DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous office action. Claims 1, 9, and 17 were amended. Claims 1-20 remain pending and are examined in this office action and are allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 and the RCE filed 4/06/2022 have been entered.

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-20 (pgs. 9-11 of remarks filed 3/29/2022) have been considered and they are persuasive in view of the amended claims. See “Allowable Subject Matter” below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art (35 USC § 102 and § 103), independent claims 1, 9 and 17 are novel and non-obvious over the prior art for the following reasons: 
US 20210158423 A1 to Ngo et al. (Ngo) teaches a computer-implemented method/computer system/computer program product (Ngo: ¶ 0015-0016 showing method implementing by a computer system, ¶ 0041-0044 showing computer program product) with one or more processors/servers (Ngo: ¶ 0016, ¶ 0040-0041, ¶ 0064-0065) utilized for: receiving weather data (Ngo: ¶ 0053), venue data for a physical venue (Ngo: ¶ 0049, ¶ 0051, ¶ 0053) and user preferences (Ngo: ¶ 0053, ¶ 0060, ¶ 0064, ¶ 0073, ¶ 0078, ¶ 0082, ¶ 0092), the user preferences including preferred sun exposure information for a user (Ngo: ¶ 0092); generating, by one or more processors, a digital representation of the physical venue that provides an interactive layout of the physical venue and the respective seats of the physical venue (Ngo: ¶ 0088); providing, by one or more processors, a user with a dynamic seat selection for a scheduled event (Ngo: ¶ 0073-0075, ¶ 0104) at the physical venue utilizing the generated digital representation (Ngo: ¶ 0088), including matching user preferences with available seats to recommend tickets/seats for the scheduled event, i.e. at least some threshold level of matching with the user preferences (Ngo: ¶ 0015, ¶ 0026, ¶ 0060-0065, ¶ 0073, ¶ 0080) wherein a user preference may preferences for a sunny seat (Ngo: ¶ 0092). Ngo also generally discusses analyzing/using data describing when seats appear to be in the sun or in the shade using the location of the seats in the venue, the time of day, and whether it is winter or summer (Ngo: ¶ 0075, ¶ 0085-0086). 
US 20170270587 A1 to Wolfson et al. (Wolfson) teaches a prediction that there will be clouds in a particular seat from weather data (Wolfson: ¶ 0093 and ¶ 0097) and predicting available shade overlaid for the physical venue using venue data (Wolfson: ¶ 0077-0094, ¶ 0025-0028 and Figs. 1A-1F), i.e. generating a sun exposure profile for the physical venue, based, at least in part, on the weather data and the venue-data; and the digital representation including an overlay illustrating predicted sun exposure levels for respective seats at the physical venue based on the generated sun exposure profile and predicted sun exposure levels (Wolfson: ¶ 0077-0094, ¶ 0025-0028 and Figs. 1A-1F ; also see ¶ 0092-0094, ¶ 0007, ¶ 0071); and a seat availability function enabling a user to search for seats to an event in the sun or shade (Wolfson: ¶ 0098).
US 20170364835 A1 to Baker et al. (Baker) teaches matching user preferences for a degree, i.e. threshold matching, of sun exposure (Baker: ¶ 0017 “preferred degree of sun/shade coverage of the seat throughout the day”; also see ¶ 0038) to a sun exposure profile for specific seats (Baker: ¶ 0024 “degree of sun/shade experienced by the seat for selected periods”; also see ¶ 0016, ¶ 0034, and ¶ 0042-0043) for identifying available seats meeting a threshold value of matching in a reservation system (Baker: ¶ 0038 “determine the degree of matching between the request 26 data (and/or user profile) and the seat profile information of the seat data 20”; also see ¶ 0035-0037).
US 20180082357 A1 to Kaye teaches a predicted sun exposure for seats in the venue (Kaye: Figs. 6A-6B, ¶ 0036-0038) wherein the sun exposure levels are based on predicted sun exposure levels for the rows of seats in which the respective seats are located (Kaye: ¶ 0020-0021, ¶ 0017). 
However, no combination of the previously cited prior art would have rendered obvious, considered as a whole, the limitations for “generating, by one or more processors, a digital representation of the physical venue that provides an interactive layout of the physical venue, the digital representation including an overlay that illustrates predicted sun exposure levels for respective seats at the physical venue based, at least in part, on the generated sun exposure profile, and the predicted sun exposure levels, including a predicted sun exposure level for a path between the physical venue and a vehicle of the user” as recited in claim 1 (and similarly, claims 9 and 17). 
The most relevant prior art not already cited includes US 20190063947 A1 to Beaurepaire et al. (Beaurepaire) which teaches paths from vehicle parking spot to venue entrances and suggests parking locations based on desirability, but does not discuss sun exposure levels along a path from the user’s vehicle to the event venue and would not have rendered obvious (even in combination with the above references) a digital representation of the venue illustrating sun exposure levels along a route from the user’s vehicle to the event venue.
The most relevant non-patent literature is NPL Reference U (“A method of using street views for calculating shaded area of a personal navigation device”, see current PTO-892) which teaches using street views for calculating shaded area and recommend routes to users which have the most shaded areas to the user (Pgs. 2-6); and foreign reference WO 2011159811 A2 to Altman et al. (Altman) teaches a display for seat selection at an event venue that indicated the expected temperatures and whether or not specific seats are in the shade or in direct sunlight (Altman: ¶ 0266) - however, they do not cure the deficiencies above. 
The other previously cited references including US 20170090070 A1 to Root et al. (Root), US 20090138244 A1 to Schuler et al. (Schuler), and US 20080201647 A1 to Lagerstedt et al. (Lagerstedt) also do not cure the deficiencies above. 
Therefore, no combination of the prior art discussed above would have disclosed or rendered claims 1, 9 or 17 obvious to one of ordinary skill in the art. Dependent claims 2-8, 10-16 and 18-20 are also allowable over the prior art as they depend from claims 1, 9, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628